Citation Nr: 1602764	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  11-01 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for glaucoma, including as secondary to type II diabetes mellitus.

2.  Entitlement to service connection for glaucoma, including as secondary to type II diabetes mellitus.

3.  Entitlement to service connection for hypertension, including as secondary to type II diabetes mellitus.

4.  Entitlement to an increased rating for type II diabetes mellitus, currently evaluated as 20 percent disabling.

5.  Entitlement to an increased rating for right lower extremity peripheral neuropathy, currently evaluated as 20 percent disabling.

6.  Entitlement to an increased rating for left lower extremity peripheral neuropathy, currently evaluated as 20 percent disabling.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty form 23 years, 11 months and 28 days prior to his retirement in September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

This appeal was processed using VBMS (the Veterans Benefits Management System). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of service connection for hypertension, as well as increased ratings for type II diabetes mellitus and peripheral neuropathy of the right and left lower extremities and to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for glaucoma was last denied in a March 2005 rating decision, the Veteran was notified of such denial and his appellate rights, and he did not submit additional evidence or appeal from that determination within one year.

2.  Evidence received since the last final denial raises a reasonable possibility of substantiating the claim for glaucoma.

3.  Resolving all reasonable doubt in the Veteran's favor, glaucoma is related to his active service.


CONCLUSIONS OF LAW

1.  The March 2005 RO decision is final.  38 U.S.C.A. § 7105 (West 2014 & Supp. 2015); 38 C.F.R. § 20.1103 (2015).
 
2.  New and material evidence has been received since that decision to reopen the previously denied claim for service connection for glaucoma.  38 U.S.C.A. § 5108 (West 2014 & Supp. 2015); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for the establishment of service connection for glaucoma are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented.  Anglin v. West, 203 F.3d 1343, 1347 (2000).

In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).

The RO initially denied service connection for glaucoma in a May 2000 rating decision, finding there was no evidence of current treatment for glaucoma or treatment during service.  The Veteran did not appeal the decision, and new and material evidence was not received within one year of the decision.  Thus, the May 2000 decision became final.  See 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

In rating decisions dated November 2001, October 2002, and November 2002, the RO denied the Veteran's additional claims for service connection for glaucoma.  The Veteran did not appeal the November 2002 decision, and new and material evidence was not received within one year of the decision.  Thus, the November 2002 decision became final.  Id.

In July 2004, the Veteran submitted a petition to reopen his claim for service connection for glaucoma.  The RO reopened and denied the claim in a March 2005 rating decision.  The Veteran did not appeal the March 2005 decision, and new and material evidence was not received within one year of the decision.  Thus, the March 2005 decision became final.  Id.

The last final denial was based on a finding that glaucoma did not incur in service and was not related to service-connected diabetes mellitus.  Evidence received since the last final denial includes a VA examination report and etiological opinion regarding the Veteran's claim of secondary service connection, VA treatment records, and lay statements from the Veteran regarding the Veteran's claim of direct service connection.  

With consideration of the low threshold as described in Shade, and presuming the lay statements to be credible for the purposes of reopening, this evidence is new and material.  The Veteran is competent to state his symptoms of glaucoma during and since service.   Therefore, new and material has been received, and the claim must be reopened.  See 38 C.F.R. § 3.156(a), Shade, 24 Vet. App. at 117-18.

Service Connection for Glaucoma

The Veteran asserts that his current glaucoma is due to service or secondary to service-connected diabetes mellitus, type II. 

On September 1964 entrance examination, clinical evaluation of the eyes, pupils, and ocular mobility were normal.  The Veteran denied a history of eye trouble on the accompanying report of medical history.  Therefore, the Veteran is presumed sound for glaucoma on entry in service.  

In January 1970, the Veteran presented with a small mass on lower right eyelid.  He complained of irritation and discomfort.   The examiner noted a 5 to 6 month history of a non-tender, nodular swelling of the right lower lid.  In a February 1987 eye history questionnaire, the Veteran endorsed having eye surgery for styes, eye glasses, and double vision.  A March 1989 treatment record noted a spectacle pickup.  On May 1990 retirement examination, the examiner noted defective distant visual acuity, left eye.

Following service, a July 1994 optometry note indicates questionable intraocular tension.  A December 2000 treatment record indicates that the Veteran had a long history of glaucoma OD (right eye).

In January 2005, a VA examiner opined that the Veteran likely had significant signs of glaucoma during his military service.   There is no opinion of record regarding direct service connection that contradicts the January 2005 VA examiner's opinion. 

Based upon the foregoing, the Board finds it likely that the Veteran's current diagnosis of glaucoma is related to service.  Accordingly, service connection for glaucoma is granted. 

The Board notes that the Veteran has also claimed service connection for glaucoma on a secondary basis; however, as the issue is being granted on a direct basis, service connection on a secondary basis is moot.


ORDER

New and material evidence having been received, the service connection claim for glaucoma is reopened.

Service connection for glaucoma is granted.


REMAND

Additional development is necessary before the Board can proceed with adjudication of the Veteran's claims.

The Veteran filed a claim for increase for his diabetes mellitus and peripheral neuropathy of the right and left lower extremities in December 2007.  He was last examined in February 2008, nearly 6 years ago.  The most recent examination is stale.  In his VA Form 646, the Veteran's representative argues that recent medical evidence shows that his disabilities have worsened.  Thus, to properly adjudicate the claims for increase, he should be afforded more current examinations.

Regarding the Veteran's claim for service connection for hypertension, a March 2008 VA examiner opined that hypertension was not caused by or a result of diabetes mellitus, type II.  The examiner reasoned that hypertension onset was at the same time as diabetes, hypertension does not cause diabetes mellitus, type II, and  renal function was normal.  The examiner further opined that hypertension was not worsened or increased by the Veteran's diabetes, reasoning that there was no objective data to support aggravation.

In his September 2008 notice of disagreement, the Veteran submitted medical literature that indicated that one of the primary factors for increased risk of hypertension is glucose intolerance and insulin resistance associated with diabetes mellitus, especially type II.

In light of the above, the Board finds that a new examination and etiological opinion is warranted.   First, the March 2008 VA examiner's opinion that hypertension was not secondary to diabetes was based partly on the rationale that hypertension does not cause diabetes.  Second, the March 2008 examiner stated that there was objective data to support aggravation.  However, the literature submitted by the Veteran indicates that type II diabetes mellitus is a primary risk factor for hypertension.  Although the examiner opined that hypertension and diabetes had the same onset, the literature supports the possibility that type II diabetes mellitus aggravated the Veteran's hypertension.  Thus, a new examination as to the current severity of the Veteran's hypertension, and which adequately addresses whether the hypertension was caused or aggravated by diabetes mellitus, type II is warranted.

Accordingly, the case is REMANDED for the following action:

1.  associate any pertinent, outstanding records with the claims file.

2.  Afford the Veteran an appropriate VA examination to determine the current severity of his diabetes mellitus.  The entire record must be reviewed in conjunction with the examination, and any tests or studies deemed necessary should be completed. The examiner must describe all findings in detail. Specifically, the examiner should note whether the diabetes requires restriction of diet and regulation of activities in addition to insulin.

The examiner must also identify and discuss the severity of each of the manifestaions of the Veteran's diabetes mellitus, to specifically include the peripheral neuropathy of his right lower extremity and left lower extremity, and whether he has peripheral neuropathy of the right and/or left upper extremities.

3.  Schedule the Veteran for a hypertension examination to determine the nature and severity of the Veteran's hypertension.  The entire record must be reviewed in conjunction with the examination, and any tests or studies deemed necessary should be completed.  The examiner must describe all findings in detail.

Following a review of the record and examination of the Veteran, the examiner should opine as to whether the Veteran's hypertension was caused by whether it was aggravated by (beyond a natural progression) by his service-connected diabetes mellitus, type II.

The examiner must comment on the medical literature submitted by the Veteran in September 2008.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as application to this claim.

4.  Then readjudicate the Veteran's appeal, to include his entitlement to a TDIU.  If the benefits sought on appeal remain denied, the Veteran and her representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014 & Supp. 2015).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


